            Case 1:20-cv-03993-LLS Document 7 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELISSA M. NEWTON,

                                Plaintiff,
                                                                 20-CV-3993 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
JEFF BEZOS,

                                Defendant.

         Pursuant to the order issued August 6, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

SO ORDERED.

Dated:     August 6, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
